Exhibit 10-31



AMENDMENT NO. 1
TO THE
ENERGY EAST CORPORATION
ERISA EXCESS PLAN
EFFECTIVE AS OF
JANUARY 1, 2005


WHEREAS, Energy East Corporation (the "Company") established the Energy East
Corporation ERISA Excess Plan (the "Plan"), effective as of January 1, 2005; and

WHEREAS, the Company desires to amend the Plan, as permitted by Section 7.1 of
the Plan, to permit a limited timing of payment election.

          NOW, THEREFORE, the Plan is amended, effective as of August 1, 2007 as
follows:



1.     Section 4.2 of the Plan is hereby amended by adding the following
paragraph to the end of Section 4.2:



"If Wesley von Schack so elects on or prior to 12/31/07, then, notwithstanding
anything else contained herein, he will receive the retirement benefit described
in Article 4, as actuarially determined pursuant to his Employment Agreement
(dated December 31, 2006), in a single lump sum upon the earlier of (i) the date
of the consummation of a transaction which is a "change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation" (as such term is defined in Treasury
Regulation Section 1.409A), (for this purpose the Company is the "corporation"),
or (ii) the date payment would be made as a result of his termination of
employment with the Company and it affiliates in accordance with the termination
of employment provisions in Article 4."



All the provisions of the Plan not specifically mentioned in this Amendment No.
1 shall be considered modified to the extent necessary to be consistent with the
changes made in this Amendment No. 1.



IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT NO. 1, Energy East
Corporation has set its hand and seal to this Amendment No. 1 as of the 31st day
of July, 2007.



 

ENERGY EAST CORPORATION

       

Witness: /s/Michelle Taylor                            

By: /s/R.R. Benson                                             

 

    Its: